Citation Nr: 0208058	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO.  96-34 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to restoration of a 40 percent disability 
evaluation for a herniated L5-S1 disc (previously evaluated 
as a muscular low back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to March 
1994.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which proposed a reduction in the veteran's 
disability evaluation for a muscular low back disability from 
40 percent to 10 percent.  This reduction was implemented in 
a July 1996 rating decision with an effective date of October 
1, 1996.  In a November 1996 rating decision, the RO 
increased the reduced evaluation to 20 percent effective 
October 1, 1996.  The veteran continues his appeal and 
requests that the original 40 percent evaluation be restored.

This issue was originally before the Board in July 2001, when 
it was remanded for additional development and consideration 
pursuant to the newly enacted Veterans Claims Assistance Act 
of 2000 (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)).  All development having been completed 
and the issue of restoration of a 40 percent disability for a 
low back disability remaining denied, this matter is returned 
to the Board for further consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  In September 1994, the veteran was granted service 
connection for a muscular low back disability and a 40 
percent disability evaluation was assigned thereto effective 
March 5, 1994.

3.  In May 1996, the veteran was notified of a proposal to 
reduce the evaluation for his low back disability to 10 
percent based on an improvement shown in his disability.

4.  The RO reduced the veteran's evaluation for his low back 
disability to 10 percent by a rating decision dated in July 
1996 and made effective as of October 1, 1996.

5.  At the time of the reduction in evaluation, the veteran's 
low back disability was manifest by complaints of pain with 
activity, slightly limited range of motion with difficulty 
bending at the waist, and slight tenderness over the lumbar 
spine.

6.  By rating decision dated in November 1996, the RO 
increased the veteran's low back disability evaluation to 20 
percent effective October 1, 1996.


CONCLUSION OF LAW

The criteria for a reduction in the disability evaluation for 
a herniated L5-S1 disc (previously evaluated as a muscular 
low back disability) from 40 percent to 20 percent effective 
October 1, 1996, were met at the time of the decision 
reducing the evaluation.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.105, 3.344(c), 4.1-4.16, 
4.71, 4.71a, Diagnostic Code 5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claim for restoration of a 40 percent disability evaluation 
for his low back disability as well as its duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete this claim under the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  Regulations 
implementing the VCAA have been enacted.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  By virtue of the 
statement of the case, supplemental statements of the case 
and the Board's July 2001 remand issued during the pendency 
of the appeal, the veteran and his representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the veteran's claim currently on 
appeal.  The veteran was afforded VA examinations and all 
relevant records adequately identified by the veteran were 
obtained and associated with the claims folder.  The veteran 
was also given the opportunity to appear and testify before 
an RO Hearing Officer to advance any and all arguments in 
favor of his claim.

The veteran contends that the disability evaluation for his 
low back disability was improperly reduced from 40 percent to 
20 percent effective October 1, 1996, because his condition 
has not improved.  He asserts that he has continued to 
experience pain in his low back and occasionally in his left 
lower extremity, that he occasionally misses work because of 
his low back disability, and that the 40 percent disability 
evaluation originally assigned most accurately compensates 
him for his loss of function.

VA regulations provide that where the reduction in evaluation 
of a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  See 
38 C.F.R. § 3.105(e).  Furthermore, the regulations provide 
that the veteran is to be notified of the contemplated action 
(reduction or discontinuance) and given detailed reasons 
therefor, and is to be given sixty days for the presentation 
of additional evidence to show that compensation payments 
should be continued at their present level.  The veteran is 
also to be informed that he/she may request a 
predetermination hearing, provided that the request is 
received by VA within thirty days from the date of the 
notice.  If additional evidence is not received within the 
sixty-day period and no hearing is requested, final rating 
action will be taken and the award will be reduced or 
discontinued effective the last day in which a sixty-day 
period from the date of notice to the veteran expires.  If 
additional evidence is received within the sixty-day period, 
the effective date of the final action shall be the last day 
of the month in which a sixty-day period from the date of 
notice to the beneficiary of the final action expires.  See 
38 C.F.R. §§ 3.105(e), (h), (i).

Historically, the veteran filed a claim for service 
connection for numerous disabilities in July 1994.  He 
underwent VA examination in August 1994 and complained of 
constant pain in his low back with radiation into his left 
lower extremity.  Upon examination, the veteran was found to 
have 45 degrees of anterior flexion in his lumbar spine, 25 
degrees of posterior extension, and 20 degrees of right and 
left flexion and rotation, all with mild pain.  His straight 
leg raise was positive to 60 degrees on the left with 
moderate pain and he had slight tenderness over the buttock 
as well as over the distribution of the sciatic nerve; his 
left Achilles reflex was absent.  The examiner diagnosed a 
probable herniated nucleus pulposus with left sciatic 
irritation and absent left Achilles reflex.  Based on these 
findings, the RO granted service connection for a low back 
disability and assigned a disability evaluation of 40 percent 
under 38 C.F.R. Section 4.71a, Diagnostic Codes 5299-5295, 
effective March 5, 1994.

In October 1995, the veteran underwent VA examination and 
complained of only mild pain in his lower back, particularly 
in the mornings when he first arose, and occasional episodes 
of numbness or loss of sensation in the left leg.  He 
reported that he did not require any medication and had good 
results from performing appropriate exercises to control his 
back problems; he noted that he did not have any unusual 
physical restrictions.  Upon examination, the veteran was 
found to have no deformities of the spine, no muscle atrophy 
or spasm, and deep tendon reflexes were normal and 
symmetrical with no pathologic reflexes.  Straight leg raise 
was negative for sciatic irritation and range of motion was 
noted to be quite good with anterior flexion to 40 degrees, 
posterior extension to 20 degrees, and rotation to 35 
degrees, all with only mild discomfort.  X-rays of the lumbar 
spine were negative and the examiner diagnosed a history of 
chronic low back pain/strain with probable herniated disc and 
with prior neurological effect not currently evident.

In April 1996, the veteran again underwent VA examination.  
He complained of continued difficulty bending at the waist 
and related avoiding lifting in that position without bending 
his knees, but stated that he had only missed two days of 
work since January 1996 and experienced good results from his 
exercise regimen.  Upon examination, the veteran was found to 
have slight tenderness on percussion over the lumbar spine 
without paravertebral muscle spasm or atrophy.  Anterior 
flexion was at 45 to 50 degrees, posterior extension was at 
20 to 30 degrees, and right and left rotation was at 30 to 35 
degrees, with only mild pain and discomfort with rotation to 
the right.  Straight leg raise was negative for sciatic pain 
or irritation and deep tendon reflexes were normal and 
symmetrical with no pathologic reflexes or sensory changes.  
The examiner noted a moderate improvement since the April 
1996 examination, that the veteran appeared to be doing quite 
well, and diagnosed chronic low back pain/strain with prior 
suspicion of herniated nucleus pulposus, stable and without 
neurologic deficit at this time, but with mild functional 
restrictions or limitation.

After reviewing the evidence as outlined above, the RO 
proposed in an April 1996 rating decision to reduce the 
disability evaluation for the veteran's low back disability 
from 40 percent to 10 percent, stating that the most recent 
examination confirmed the findings of the October 1995 
examination, thus showing a sustained improvement in the 
veteran's back condition.  Notice of the proposed reduction, 
as well as notice of the veteran's appellate rights, was 
given to the veteran in a letter dated in May 1996.  The 
veteran submitted a Notice of Disagreement in May 1996, along 
with copies of his private treatment records dated from July 
1994 to May 1996.  The treatment records revealed periodic 
chiropractic care for radiating pain and soreness in his neck 
and lower back, with no treatment between June 1995 and May 
1996.  Examination in May 1996, revealed that the veteran's 
reflexes were positive and symmetrical, he had a negative 
Romberg's sign, slightly limited range of motion in the 
lumbar spine, and moderate tenderness over the lumbar spine.  
A diagnosis of displacement of the lumbar intervertebral disc 
without myelopathy was rendered.

Following a review of the evidence as outlined above, the RO 
issued a July 1996 rating decision, stating that a 40 percent 
disability evaluation was not supported in the evidence and 
effective October 1, 1996, the veteran's evaluation for his 
low back disability would be reduced to 10 percent.  It was 
explained in that rating decision that a higher evaluation 
was not appropriate without findings of muscle spasm on 
extreme forward bending and/or unilateral loss of lateral 
spine motion in a standing position.  The veteran continued 
his appeal and requested a hearing before a local VA hearing 
officer.

In October 1996, the veteran appeared and testified before an 
RO hearing officer that he was a factory welder and 
experienced back pain about once per week to the point where 
he had to notify his employer and have his task changed to a 
lighter duty job.  He stated that he saw a doctor about once 
a month and was given medication and advised to continue with 
his back exercises.  The veteran testified that his back hurt 
more now than six months prior, but that he understood how to 
care for his back and limit his pain by performing or not 
performing certain activities.  He said that on a bad day he 
could only walk about fifty feet.

In November 1996, the RO hearing officer issued a rating 
decision in which the  evaluation for the veteran's low back 
disability was increased to 20 percent effective October 1, 
1996.  This increase was effectuated using Diagnostic Codes 
5299-5292, also found at 38 C.F.R. Section 4.71a.  The 
veteran was notified of the partial grant of his appeal, but 
he informed the RO that he wanted to continue his appeal for 
the restoration of the originally assigned 40 percent 
disability evaluation.  Additional chiropractic treatment 
notes and copies of work excuses were submitted showing 
periodic treatment through March 1996.

VA treatment records were obtained for the period of April 
1995 through November 1996.  These records reflect periodic 
treatment for recurrent low back pain, usually associated 
with lifting.  The veteran was prescribed a muscle relaxer, 
advised to continue exercising, and given a diagnosis of 
muscular back strain.

In May 1997, the veteran underwent VA examination and 
complained of lower back pain occasionally radiating into his 
left lower extremity, noting that he was limited to light 
duty work for three weeks during his last episode of back 
pain in November 1996.  The veteran related that he was able 
to work as a welder with only occasional episodes of 
discomfort because he understood his limitations and 
restricted  his activities accordingly.  Upon examination, 
the veteran was found to move about easily and without pain, 
walk with a normal gait, and have only a slightly limited 
forward flexion ability in his back.  Deep tendon reflexes 
were present and symmetric, there was no motor weakness or 
muscle atrophy defined, and the veteran exhibited a positive 
stretch test to 60 degrees on the left with pain in the left 
hamstring and buttock.  X-rays were noted to be essentially 
unremarkable with a small disc herniation on the left at the 
L5-S1 level.  A diagnosis of degenerative disc disease with 
disc protrusion at L5-S1 on the left with mild left sciatica 
was rendered.  The examiner noted that the veteran had mild 
intermittent left sciatic symptoms which were under 
satisfactory control, allowing him to work regularly with 
only occasional episodes of discomfort.

Additional chiropractic treatment records were received in 
March 1998, showing chiropractic adjustments for low back 
pain in March and May 1994, and January and March 1998.  The 
veteran underwent another VA examination in May 2000, and 
complained of lower back pain aggravated by lifting, coughing 
and sneezing.  He related having occasional flare-ups, the 
last one being a few months prior to the examination, at 
which time he "takes it easy for a few days" and then 
resumes his normal activities.  Upon examination, the veteran 
was found to have no postural defects and fatigability during 
the examination.  He was able to flex to 105 degrees without 
pain, extend to 25 degrees, and lateral bend to 20 degrees.  
There was no palpable paraspinous muscle spasm over the 
lumbar region, straight leg raise was negative bilaterally, 
and reflexes were positive and symmetrical with no sensory 
deficits.  The examiner rendered a diagnostic impression of 
intermittent low back pain continuing to require 
pharmaceutical relief with occasional flare-ups and known 
small herniated L5-S1 disc without evidence of significant 
entrapment at this time.

VA treatment records through November 2001, reveal routine 
examinations approximately every six months with the veteran 
complaining of periodic low back pain and being treated with 
Motrin and a muscle relaxer as needed.   The most recent 
examination in November 2001 shows good results from 
prescribed medication and occasional use of a TENS unit.  
There were no complaints of numbness, tingling or 
incontinence, no findings of clubbing, cyanosis or pedal 
edema, and a normal joint examination with pedal pulses 
positive and symmetrical.

Analysis

First, the Board finds that the RO provided the veteran with 
appropriate notice of the proposed reduction of his low back 
disability evaluation.  Specifically, the RO issued a rating 
decision in April 1996 proposing the reduction in the 
veteran's 40 percent disability evaluation for his low back 
disability, and he was notified of the proposed action by a 
letter dated in May 1996.  The veteran submitted 
correspondence dated in May 1996 indicating his desire to 
maintain the higher evaluation.  He also submitted copies of 
treatment records, but did not request a predetermination 
hearing.  The RO considered the new evidence and issued a 
rating decision in July 1996, stating the reasons for the 
final action, and assigning an effective date of October 1, 
1996, the first day of the month following the sixty-day 
notice period from the date of the July 1996 notice of the 
final action.  As such, the RO's reduction of the evaluation 
of the veteran's low back disability was procedurally in 
accordance with the provisions of 38 C.F.R. Section 3.105.

Next, the Board must determine if the reduction in the 
veteran's disability evaluation was appropriate.  Under 38 
C.F.R. Section 3.344, if a rating has been in effect for five 
years or more, there must be material improvement in the 
disability before there is any rating reduction.  See Peyton 
v. Derwinski, 1 Vet. App. 282, 286-87 (1992).  Thus, for 
disabilities which have continued for five years or more, the 
issue is whether material improvement in a veteran's 
disability was demonstrated in order to warrant a reduction 
in compensation benefits.  See Kitchens v. Brown, 7 Vet. App. 
320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).  Those 
provisions, however, are not applicable in this case because 
the veteran's disability evaluation for a low back disability 
had only been in effect for approximately two years, much 
less than the requisite five years, at the time of the 
reduction and that rating was not considered to be 
stabilized.  As such, re-examinations disclosing improvement 
in the disability will warrant reduction in a rating.  See 
38 C.F.R. § 3.344(c).

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
veteran's back disability was originally rated under 
Diagnostic Codes 5299-5295.  The use of Diagnostic Code 5295 
was chosen because there is no diagnostic code that sets 
forth criteria for assigning disability evaluations for the 
veteran's specific back disability.  When an unlisted 
condition is encountered, it is permissible to rate that 
condition under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology, are closely analogous.  See 
38 C.F.R. § 4.20.  The use of the number 5299 indicates that 
the RO rated the disability by analogy.  See 38 C.F.R. 
§ 4.27.

The criteria for assigning disability evaluations under 
Diagnostic Code 5295 are as follows:  a 40 percent evaluation 
is assigned when there is evidence of severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or some of the above with abnormal mobility on forced 
motion; a 20 percent evaluation is assigned when there is 
evidence of lumbosacral strain with muscle spasm on extreme 
forward bending, and/or loss of lateral spine motion, 
unilateral, in a standing position; and, a 10 percent 
evaluation is assigned when there is evidence of lumbosacral 
strain with characteristic pain on motion.

Other diagnostic codes under which a lower back disability 
may be rated are Diagnostic Codes 5292 and 5293.  Diagnostic 
Code 5292 allows for the assignment of a 40 percent 
evaluation for severe limitation of motion in the lumbar 
spine, a 20 percent evaluation for moderate limitation of 
motion in the lumbar spine, and a 10 percent evaluation for 
slight limitation of motion in the lumbar spine.  Diagnostic 
Code 5293 allows for the assignment of a 60 percent 
evaluation for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief, a 
40 percent evaluation for severe intervertebral disc syndrome 
with recurring attacks and intermittent relief, a 20 percent 
evaluation for moderate intervertebral disc syndrome with 
recurring attacks, and a 10 percent evaluation for mild 
intervertebral disc syndrome.

Given the evidence as outlined above, the Board finds that 
the assignment of a 20 percent evaluation as of October 1, 
1996, is appropriate.  Specifically, under Diagnostic Code 
5295, a 20 percent evaluation would require evidence of 
muscle spasm and/or loss of lateral spine motion in a 
standing position, two clinical findings not shown in the 
evidence.  Thus, a 10 percent evaluation under that 
diagnostic code would have been appropriate for assignment as 
the veteran definitely had lumbosacral strain with pain on 
motion.  There is no question that the veteran did not meet 
the criteria for a 40 percent evaluation under Diagnostic 
Code 5295 as of October 1, 1996, as there was no evidence of 
listing of the spine, marked limitation of motion, 
osteoarthritic changes, irregular joint spaces, or abnormal 
mobility.

Under Diagnostic Code 5293, a 20 percent evaluation requires 
the findings of moderate intervertebral disc syndrome with 
recurrent attacks and intermittent relief.  This description 
appears to most closely resemble the veteran's state as of 
October 1, 1996, as the veteran had complaints of periodic 
flare-ups of back pain relieved with the use of medication 
and exercise, but there were no longer findings of neurologic 
effect.  There is no question that the veteran did not meet 
the criteria for a 60 percent evaluation under Diagnostic 
Code 5293 as there was no evidence of persistent symptoms 
compatible with sciatic neuropathy or other neurological 
findings, nor did he meet the criteria for a 40 percent 
evaluation as there was no evidence of severe recurring 
attacks.  The examinations dated in October 1995 and April 
1996, as well as treatment records from that time period, do 
not reveal any 

neurologic deficits or findings consistent with sciatic 
irritation.  The veteran had been found to have a probable 
herniated disc with only periodic flare-ups and minimal 
functional limitation.  

The Board also finds that a 40 percent evaluation was not for 
application under Diagnostic Code 5292 as of October 1, 1996, 
as there was no evidence of severe limitation of motion in 
the veteran's lumbar spine.  The Board notes at this juncture 
that 38 C.F.R. Sections 4.40 and 4.45 require the Board to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes.  
See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by the 
veteran.  In accordance therewith, the veteran's reports of 
pain and limitation were considered in conjunction with the 
Board's review of diagnostic codes including limitation of 
motion criteria.  

Consequently, after reviewing the applicable rating criteria 
and the objective findings and subjective complaints, the 
Board finds that the assignment of a 20 percent disability 
evaluation as of October 1, 1996, is appropriate and a 
restoration of the originally assigned 40 percent disability 
evaluation for a low back disability is not warranted.  The 
potential application of other various provisions of Title 38 
of the Code of Federal Regulations has been considered, 
whether or not they were raised by the veteran, as required 
by the holding of the Court in Schafrath v. Derwinski, 589, 
593 (1991).  The veteran has submitted no evidence showing 
that his service-connected impairment has markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluation.  As such, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. Section 3.321(b)(1) 
(2001).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Therefore, 
the Board finds that the 20 percent disability evaluation 
assigned for the veteran's low back disability as of October 
1, 1996, adequately reflects the clinically established 
impairment experienced by the veteran at that time, and the 
criteria for a reduction in the disability evaluation from 
the originally assigned 40 percent rating were met at the 
time of the decision reducing that evaluation.


ORDER

Restoration of the 40 percent disability evaluation for a 
herniated L5-S1disc (previously evaluated as a muscular low 
back disability) is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

